Citation Nr: 0330764	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  97-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Timeliness of a substantive appeal following the 
November 1997 rating decision, which continued the 
10 percent evaluation for bilateral flat feet with hallux 
valgus and denied service connection for a right knee and 
hip disorders as being due to the service-connected 
bilateral flat feet with hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to June 
1978 and from January 1979 to January 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for a right hip disorder and denied 
service connection for hypertension.

The issues of (1) timeliness of a substantive appeal 
following the November 1997 rating decision, which continued 
the 10 percent evaluation for bilateral flat feet with 
hallux valgus and denied service connection for right knee 
and hip disorders, as being due to the service-connected 
bilateral flat feet with hallux valgus; (2) entitlement to 
an evaluation in excess of 30 percent for bilateral flat 
feet with hallux valgus and (3) entitlement to an effective 
date earlier than July 20, 1999, for the grant of an 
increased evaluation for bilateral flat feet with hallux 
valgus.

The Board notes that the veteran has submitted additional 
evidence and argument directly to the Board.  That evidence 
is not relevant to the issues that are being adjudicated in 
this decision (as opposed to the issues that are being 
remanded back to the RO), and thus the Board does not need 
to remand the issues of whether new and material evidence 
has been received to reopen a claim for service connection 
for a right hip disorder or entitlement to service 
connection for hypertension for the RO to first consider the 
evidence.


FINDINGS OF FACT

1.  Service connection for a right hip disorder was denied 
in an October 1985 rating decision.  The veteran was 
notified of this decision and of his appeal rights at that 
time and did not appeal the decision.  

2.  Petitions to reopen the claim for service connection for 
a right hip disorder were denied in March 1988 and December 
1994 rating decisions.  The veteran was notified of these 
decisions and of his appeal rights at those times and did 
not appeal the decisions.  

3.  The evidence received since the December 1994 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a right hip 
disorder, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

4.  There is no competent evidence of a nexus between the 
current diagnosis of hypertension and service, to include 
manifestations of such to a compensable degree within one 
year following the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The October 1985 rating decision, which denied service 
connection for a right hip disorder, and the March 1988 and 
December 1994 rating decisions, which denied reopening the 
claim for service connection for a right hip disorder, are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2003).

2.  The evidence received since the December 1994 rating 
decision, which denied reopening the claim for service 
connection for a right hip disorder, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  Hypertension was not incurred in or aggravated by 
service nor was it manifested to a compensable degree within 
one year following the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims for whether new and material 
evidence had been received to reopen the claim for service 
connection for a right hip disorder and entitlement to 
service connection for hypertension by means of the 
discussions in the February 1996 rating decision, the April 
1996 statement of the case, the October 1996, February 1997, 
February 1998, September 2001, and June 2003 supplemental 
statements of the case, and the September 2001 letter.

As to the petition to reopen the claim for service 
connection for a right hip disorder, the RO informed the 
veteran that in order to reopen a claim that was previously 
denied, he needed to submit new and material evidence.  In 
the October 1996 supplemental statement of the case, the RO 
stated that while there was evidence of treatment for a 
right hip disorder, there was an absence of medical evidence 
of a relationship between a current right hip disorder and 
service and thus the claim could not be reopened.  Thus, the 
veteran was informed that new and material evidence in this 
case would be evidence establishing a nexus between the 
current right hip disorder and service.  

As to the claim for service connection for hypertension, in 
a June 1995 letter, the RO told the veteran that the service 
medical records showed no diagnosis of hypertension and that 
he should submit medical evidence showing treatment for 
hypertension from 1983 to 1984 (the one-year period 
following his discharge from service).  In the rating 
decision on appeal, the RO told the veteran that while the 
evidence showed an isolated blood pressure reading of 
150/100 in service, subsequent blood pressure readings in 
service did not reveal hypertension and that hypertension 
was not manifested to a compensable degree within one year 
following the veteran's discharge from service.  The RO 
stated that while the veteran had a current diagnosis of 
hypertension, such diagnosis was not entered until 1994, 
which was too remote to be determined to be service related.  
In the September 2001 letter, the RO stated that in order 
for service connection to be warranted, there must be 
medical evidence showing that he had a current disability 
and show a reasonable possibility that the disability was 
related to service.  Thus, the veteran was informed that the 
evidence necessary to substantiate his claim for service 
connection for hypertension would be competent medical 
evidence of a relationship between the diagnosis of 
hypertension and service or manifestations of hypertension 
within one year following his discharge from service.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his 
claims.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
September 2001 letter, the RO informed the veteran that it 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim, such 
as medical records, employment records, or records from 
other federal agencies.  It told the veteran that as long as 
he adequately identified the records, that VA would assist 
in obtaining them, but noted that he had the ultimate 
responsibility to make sure that the records were received 
by VA.  The RO specifically asked the veteran to tell VA 
about any additional information or evidence that he wanted 
VA to obtain for him.  

Third, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  Here, the RO had 
obtained the veteran's service medical records when the 
veteran filed his original claim for compensation in July 
1985.  The veteran has indicated that he has received 
treatment from VA, and VA obtained the treatment records 
from the VA Medical Center in Los Angeles, California.  

Although an examination was not conducted as to the claim 
for service connection for hypertension, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates 
that the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disability may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a current diagnosis of hypertension, he has not 
brought forth any evidence suggestive of a causal connection 
between the current disability and service.  The RO informed 
him that he would need medical evidence of a relationship 
between the current disability and service, and the veteran 
has not provided such evidence.  

As to the veteran's petition to reopen the claim for service 
connection for a right hip disorder, the Board finds that VA 
was not under an obligation to have the veteran examined, as 
the veteran has not brought forth new and material evidence 
to reopen the claim for service connection for a right hip 
disorder.  See 38 C.F.R. § 3.159(c)(4)(iii) (stating that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured).

Therefore, the Board finds that the RO was under no 
obligation to order examinations in relation to these 
claims.

As stated above, pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
Under subsection (b), it further provides that if such 
information or evidence is not received by VA within one 
year from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the 
regulations promulgated by VA to implement the VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one-year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one-year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the 
September 2001 letter that he should submit evidence within 
the next 60 days in relation to his claims on appeal.  The 
RO did not inform the veteran he had one year to submit 
additional evidence.  However, the veteran has been provided 
with the ability to submit evidence as recently as the June 
2003 supplemental statement of the case, where he was told 
he had 60 days to submit additional evidence.  This gave the 
veteran more than one year from the September 2001 letter to 
submit additional evidence.  Therefore, the Board finds that 
there is no prejudice to the veteran as a result of any 
legal deficiency in the VCAA notice furnished pursuant to 
the invalidated regulation and that no useful purpose would 
be served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

Service medical records show that in April 1978, the 
veteran's blood pressure was 146/88 (systolic/diastolic).  
In June 1978, his blood pressure was 130/92.  In April 1979, 
the veteran's blood pressure was 100/80.  The following 
month, his blood pressure was 150/100.  In December 1979, 
the veteran's blood pressure was 128/84.  In May 1980, his 
blood pressure was 140/80.  At that time, the veteran was 
seen with complaints of pain on the right side, which the 
examiner stated was in the right lower quadrant.  The 
examiner stated that there was tenderness on the external 
oblique and latissimus dorsi muscle on the right side.  He 
entered a diagnosis of myositis.  In May 1982, the veteran's 
blood pressure was 130/80.  In a "Dental/Medical Health 
History," completed by the veteran in May 1982, he stated 
"no" to the question of "Do you have or have you ever had" 
high blood pressure.  A December 1982 report of medical 
examination shows that clinical evaluations of the veteran's 
lower extremities and spine and other musculoskeletal system 
were normal.  The veteran's blood pressure was 138/80.  

An August 1984 VA outpatient treatment report shows that the 
veteran's blood pressure was 140/74.  The veteran complained 
of recurrent lower back pain.  He stated that both hips had 
slipped out of the joint.  Following examination, the 
examiner entered an assessment of musculoskeletal pain and 
"generally decreased flexibility."  

The veteran submitted an original claim for compensation in 
July 1985 for, inter alia, a right hip disorder.

A September 1985 VA examination report shows that the 
veteran stated that his right hip popped out everyday and 
would get sore.  His blood pressure was 158/86.  The 
examiner examined the veteran's right hip and determined 
that there were no positive findings.  X-rays taken of the 
right hip were normal.  

A September 1987 VA outpatient treatment report shows that 
the veteran's blood pressure was 141/86.  In October 1987, 
the veteran reported having right hip pain since 1976.  He 
stated he sustained an injury to his right hip when jumping 
from a helicopter.  The examiner examined the veteran and 
determined that it was a normal examination.

An August 1992 VA outpatient treatment report shows that the 
veteran's blood pressure was 138/90.  In September 1992, his 
blood pressure was 130/90.  In April 1993, the veteran's 
blood pressure was 147/85.  In February 1994, his blood 
pressure was 139/93.  In September 1994, the veteran 
reported pain in the right hip.  The examiner noted that the 
veteran would have x-rays taken of the hip later that month.  
An October 1994 x-ray of the right hip shows a finding of a 
localized bony lucency or erosion at the medial margin of 
the acetabular roof on the hip joint.  A December 1994 VA 
outpatient treatment report shows that the veteran reported 
he had sustained an injury to his right hip in 1976 during a 
training exercise.  Following examination, the examiner 
entered an assessment of mild osteoarthritis of the right 
hip.  

A February 1995 VA outpatient treatment report shows that 
the veteran's blood pressure was 139/81.  The examiner 
stated that the veteran had a past history of hypertension.  
He entered a diagnosis of hypertension "borderline 
controlled."  He prescribed Lisinopril.  The veteran was 
seen approximately two weeks later, and his blood pressure 
was reported as 132/73.  The examiner noted that the veteran 
had been taking Lisinopril since February 15, 1995.  No 
diagnosis was entered.

A March 1996 VA x-ray report of the right hip shows no signs 
of significant osseous, joint, or soft tissue abnormality.  
A March 1996 VA outpatient treatment report shows that the 
veteran was diagnosed with early osteoarthritis of the right 
hip.  A January 1997 private medical record shows that a 
bone scan of the pelvis and hip joints was normal.

In January 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated that he felt service 
connection should be granted for hypertension because he had 
complained about this condition in service and that no one 
had properly treated him.  The veteran testified that on two 
occasions, he had blood pressure readings that were high, 
which were 150/100 and 130/92.  He stated that no one told 
him during service that he had hypertension.  The veteran 
reported that he had complained of headaches, pain in the 
head and in the right and left ear and that he felt his 
blood pressure should have been looked at as a result of 
those complaints.  He stated he continued to have headaches 
since service.  The veteran admitted that he was not 
formally diagnosed with hypertension until 1995.  He also 
admitted that he was not treated for hypertension between 
1983 and 1994.  The veteran stated he remembered being told 
in service that his blood pressure was "up" but was not told 
he had hypertension.  

As to his right hip, the veteran stated he felt that service 
connection should be granted because he was service 
connected for his right foot, which caused problems to his 
ankle, knee, and hip.  He testified, "When the foot went 
flat, my ankle shifted and my knee shifted and therefore my 
hip shifted. . . ."  The veteran stated that in May 1980, he 
had gone to the dispensary and explained about his hip.  He 
stated that he reported that his hip would slip out of place 
and the pain was "bad."  The veteran stated that an x-ray 
done in 1994 showed a lucency in his right hip.  He 
testified that in 1976 or 1977 he was doing an exercise 
where he had to jump out of a helicopter and that when he 
landed on the ground, his leg "split wide open" and that he 
injured his hip at that time.  He stated he had been seen 
for his hip from 1977 until the present time.  The veteran 
denied having sustained any injuries to his right hip since 
being discharged from service.  

III.  Criteria

A.  New and material

The Board notes that VA regulations have recently redefined 
"new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to 
reopen a previously denied claim.  See 66 Fed. Reg. at 
45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. at 45,620.  Thus, the regulations do not 
apply to the veteran's claim, filed in 1995.  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the [Board] shall reopen the claim and 
review the former disposition of the claim."  Therefore, 
once a Board decision has been issued, absent the submission 
of new and material evidence, the claim cannot be reopened 
or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see Fossie v. West, 12 Vet. App. 1, 4 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its decision.  See Hodge, 155 F.3d at 
1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as arthritis and hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Right hip disorder

The last final rating decision addressing the veteran's 
right hip is the December 1994 rating decision, which denied 
reopening the claim for service connection for a right hip 
disorder.   The RO stated that the claim would not be 
reopened because the evidence did not show a nexus between 
the post service treatment of a right hip disorder and 
service.  Thus, the RO denied the claim because of the lack 
of evidence of a relationship between the post service right 
hip disorder and service.  

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence 
since the December 1994 rating decision, which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right hip disorder.  See 38 C.F.R. § 3.156(a).  As stated 
above, at the time of the last final rating decision, which 
denied reopening the claim for service connection for a 
right hip disorder, the evidence of record showed that the 
veteran had a post service right hip disorder; however, 
there was a lack of competent evidence of a nexus between 
the post service right hip disorder and service.  The 
additional evidence received since the December 1994 rating 
decision only further confirms a fact that was already of 
record previously-that the veteran has a post service right 
hip disorder.  Thus, the additional records associated with 
the claims file since are cumulative and redundant of that 
which was of record at the time of the December 1994 rating 
decision and cannot constitute new and material evidence to 
reopen the claim for service connection for a right hip 
disorder.  See id.  This additional evidence does not cure 
the defect of a lack of competent evidence of a nexus 
between the post service right hip disorder and service.  
While the veteran asserts that his current right hip 
disorder is related to service, he made the same arguments 
at the times of the other rating decisions, and his current 
allegations do not provide a basis to reopen the claim for 
service connection for a right hip disorder.  See id.; see 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Therefore, based upon the above reasons, the Board finds 
that the evidence associated with the claims file since the 
December 1994 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a right hip disorder 
and, thus, cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  Accordingly, the petition to reopen 
such claim is denied.

B.  Hypertension

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  The service 
medical records show that the veteran had some elevated 
blood pressure readings during service.  However, there was 
no diagnosis of hypertension, and the veteran's elevated 
blood pressure readings were sporadic in that the elevated 
blood pressure readings did not remain chronically elevated.  
The December 1982 report of medical examination showed a 
blood pressure reading of 138/80.  

Following the veteran's discharge from service, the first 
blood pressure reading shown was in August 1984, and it was 
140/74.  The first diagnosis of hypertension shown in the 
record was in 1995-12 years following the veteran's 
discharge from service.  There are no blood pressure 
readings shown within the first year of the veteran's 
discharge from service to show manifestations of 
hypertension to a compensable degree.

The veteran testified at the January 1997 RO hearing that he 
complained of headaches during service and that his blood 
pressure should have been checked as a result.  As shown 
above, the veteran's blood pressure was taken on a regular 
basis during service.  While there were two elevated 
readings during service, there was no showing of chronic 
elevated readings.  Additionally, the veteran has admitted 
that he was not diagnosed with hypertension until more than 
10 years following his discharge from service.  This is 
evidence against a finding that hypertension was incurred in 
service.

While the veteran has attributed his hypertension to 
service, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.  

The Board finds that the veteran's claim for service 
connection for hypertension cannot be granted because he has 
not brought forth competent evidence of a nexus between the 
current diagnosis of hypertension and service, to include 
manifestations of such to a compensable degree within one 
year following the veteran's discharge from service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for osteoarthritis of the right hip is 
denied.

Service connection for hypertension is denied.


REMAND

The Board finds that procedurally, there is a problem with 
the issue of timeliness of a substantive appeal following a 
November 1997 rating decision, which continued the 
10 percent evaluation for bilateral flat feet with hallux 
valgus and denied service connection for a right knee and 
hip disorders as being due to the service-connected 
bilateral flat feet with hallux valgus.

In a VA Form 21-4138, Statement in Support of Claim, 
received in April 1997, the veteran stated he was seeking an 
upgrade in his service-connected bilateral flat feet with 
hallux valgus and requested to be re-evaluated for service 
connection for right knee and hip disorders.  In a November 
7, 1997, rating decision, the RO continued the 10 percent 
evaluation for bilateral flat feet with hallux valgus and 
denied service connection for right knee and hip disorders, 
as secondary to the service-connected bilateral flat feet 
with hallux valgus.  On March 27, 1998, the veteran 
submitted a notice of disagreement with both issues.  There 
is a question as to when the statement of the case was 
issued.  The statement of the case of record shows a date of 
March 25, 1998, and the cover letter attached to the 
statement of the case shows a hand-written date of March 25, 
1998 (both of which pre-date the veteran's notice of 
disagreement).  Regardless, the veteran submitted a VA Form 
21-4138 on July 20, 1999, wherein he stated he did not 
receive a statement of the case until March 1999, which was 
one year after he submitted his notice of disagreement.  He 
then stated, "In lieu of a VA-9[,] at this time, I would 
like to have my claim re-evaluated."  (Emphasis added.)

In a September 23, 1999, letter, the RO stated the 
following:

Please be advised that you did not file 
a timely substantive appeal regarding 
your appeal of the denial of the 
evaluation of your bilateral flat feet, 
nor for your claim for [service 
connection] for aggravation of right 
knee and hip arthritis, secondary to 
your [service-connected] flat feet (You 
had 60 days from the date of the 
[statement of the case] mailed on 03-26-
99).  We are accepting your VA Form 21-
4138 and medical reports received on 07-
20-99, as a reopened claim for an 
increase in your bilateral flat feet, 
and [] we are scheduling you for a VA 
examination.

In October 1999, the veteran filed what appears to be a 
notice of disagreement with the September 1999 letter.  On 
November 17, 1999, the RO issued a statement of the case as 
to the timeliness of the substantive appeal for the claim 
for service connection for aggravation of right knee and hip 
disorders as a result of the service-connected bilateral 
flat feet with hallux valgus.  On that same day, the RO also 
issued a supplemental statement of the case for the issue of 
entitlement to an evaluation in excess of 10 percent for 
bilateral flat feet with hallux valgus.

The Board finds that the issuance of the supplemental 
statement of the case in November 1999 as to the issue of 
entitlement to an increased evaluation for bilateral flat 
feet with hallux valgus would indicate to the veteran that 
he had perfected an appeal as to that issue.  However, the 
RO had specifically told him in the September 23, 1999, 
letter that he had failed to perfect an appeal and that the 
July 1999 statement was being construed as a new claim for 
increased benefits for that disability.  Thus, the veteran 
received a statement of the case as to the timeliness of his 
substantive appeal as to one of the issues addressed in the 
November 1997 rating decision and a supplemental statement 
of the case as to the issue of entitlement to an increased 
evaluation for the service-connected bilateral flat feet 
with hallux valgus.  The Board finds that, procedurally, 
this cannot be correct.  Either the veteran submitted a 
timely substantive appeal as to both issues addressed in the 
November 1997 rating decision or failed to submit a timely 
substantive appeal as to both issues.  The RO must make a 
determination as to both issues regarding the timeliness of 
the substantive appeal prior to the Board's review of these 
issues.  

In a January 2002 rating decision, the RO granted a 
30 percent evaluation for the service-connected bilateral 
flat feet with hallux valgus, effective July 20, 1999.  In 
the decision, the RO noted that the effective date of July 
20, 1999, was based upon receipt of the reopened claim for 
increased benefits.  In February 2002, the veteran submitted 
a notice of disagreement disagreeing with both the 
evaluation assigned and the effective date assigned for the 
increased evaluation.  In June 2003, the RO issued a 
supplemental statement of the case as to the 30 percent 
evaluation assigned but not as to the effective date 
assigned.  Again, there is a potential problem with the 
issuance of the supplemental statement of the case.  What 
the RO has told the veteran regarding this claim is 
contradictory.  If the RO determines that the veteran did 
not file a timely substantive appeal following the November 
1997 rating decision as to the claim for increased benefits 
for the service-connected bilateral flat feet with hallux 
valgus, then a statement of the case should have been 
issued, as opposed to a supplemental statement of the case.  
Thus, prior to the Board considering the claim for 
entitlement to an evaluation in excess of 30 percent for 
bilateral flat feet with hallux valgus, it finds that the RO 
must resolve the issue of timeliness of the substantive 
appeal following the November 1997 rating decision.

As to the claim for an earlier effective date for the grant 
of an increased evaluation for bilateral flat feet with 
hallux valgus, the RO must issue a statement of the case, as 
the veteran has filed a timely notice of disagreement 
following the issuance of the January 2002 rating decision.  
As a result of this finding, this claim must be remanded for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must make a determination as 
to whether or not the veteran submitted 
a timely substantive appeal following 
the November 1997 rating decision, which 
continued the 10 percent evaluation for 
bilateral flat feet with hallux valgus 
and denied service connection for a 
right knee and hip disorders as being 
due to the service-connected bilateral 
flat feet with hallux valgus.  The same 
decision must be made as to both issues.  
The veteran must submit a notice of 
disagreement if he does not agree with 
the determination.  

2.  If it is determined that the veteran 
did not submit a timely substantive 
appeal as to the claim for entitlement 
to an evaluation in excess of 10 percent 
for bilateral flat feet with hallux 
valgus, then the RO should issue a 
statement of the case in response to the 
veteran's February 2002 notice of 
disagreement following the January 2002 
rating decision.

3.  The RO should furnish the veteran 
with a statement of the case as to the 
claim for entitlement to an effective 
date earlier than July 20, 1999, for the 
grant of an increased evaluation for 
bilateral flat feet with hallux valgus.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
See 38 C.F.R. § 20.302(b) (2003).  
Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



